Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-21 are pending in the instant application.
Examiner called the applicant requesting them to file a terminal disclaimer to overcome the ODP rejection on file. See interview summary dated 06/01/2022.

Terminal disclaimer
The terminal disclaimer filed on 06/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patents 11,213,480 have  been reviewed and is accepted.  The terminal disclaimer has been recorded.

Rule 37 CFR 1.132 Declaration
Applicant’s submission of the declarations Ragheb M. AbuRmaileh under 37 CFR 1.132 filed 05/20/2022is acknowledged and is sufficient to overcome the 35 U.S.C 103(a) rejection as being unpatentable over Sun Kegang   in view of  Cantrell Drug Company and Sutter et al.  set forth in the non-final rejection dated 02/22/2022.

REASONS FOR ALLOWANCE
In view of the applicants arguments  and affidavit filed on 05/20/2022, the terminal disclaimer filed on 06/02/2022 and the following examiners statement of reasons for allowance, claims 1-21  are found to be allowable.
Following a diligent search it was determined that the prior art neither teaches nor provides adequate motivation to arrive at the instantly claimed   stable, ready-to-use sterile intravenous injection solution of phenylephrine hydrochloride packaged into a vial for injection, wherein the solution consists essentially of: from about 0.05 mg/mL to about 0.15 mg/mL phenylephrine hydrochloride as the only active pharmaceutical ingredient in the solution; from about 0.1 mg/mL to about 0.3 mg/mL of edetate disodium (EDTA); sodium chloride; and water; wherein the solution has a pH between 3 and 6.5, is stored in a single use vial, and exhibits 0.2% or less of phenylephrine impurities after exposure to a temperature of 40°C for a period of 6 months; and wherein the solution is free of bisulfites or other antioxidants.

Conclusion
Claims 1-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/Primary Examiner, Art Unit 1629